UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICHARD L. HOLDCRAFT,                  
                Plaintiff-Appellant,
                 v.                              No. 01-1868
COUNTY OF FAIRFAX, VIRGINIA,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-00-1551-A)

                   Submitted: February 25, 2002

                      Decided: March 11, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John W. Karr, Theodore S. Allison, KARR & ALLISON, P.C., Wash-
ington, D.C., for Appellant. David P. Bobzien, County Attorney, Rob-
ert Lyndon Howell, Deputy County Attorney, Cynthia L. Tianti,
Assistant County Attorney, Fairfax, Virginia, for Appellee.
2                  HOLDCRAFT v. COUNTY OF FAIRFAX
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Richard L. Holdcraft appeals from the district court’s order grant-
ing summary judgment in favor of the County of Fairfax, Virginia
("County"), and dismissing his employment discrimination action
alleging violations of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C.A. § 2000e-5 (West 1994 & Supp. 2001), and the
Age Discrimination in Employment Act (ADEA), 29 U.S.C.A.
§§ 621-634 (West 1999 & Supp. 2001). Holdcraft alleges that the
County unlawfully discriminated against him on the basis of his gen-
der and age when he applied for and was not selected as the best qual-
ified applicant for the position of Program Manager, Occupational
Health and Safety Center in the County’s Fire and Rescue Depart-
ment.

   Our review of the record and the district court’s opinion discloses
that this appeal is without merit. We find that, even assuming
arguendo that Holdcraft established a prima facie case of gender or
age discrimination, he failed to rebut the legitimate, nondiscrimina-
tory reasons the County proffered to support its decision to select the
other candidate over him for the position at issue. Texas Dep’t of
Community Affairs v. Burdine, 450 U.S. 248, 254-56 (1981); Conk-
wright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.
1991). Specifically, deposition testimony and supporting documenta-
tion established the County relied on rank-ordering of candidates by
a review panel, based on objective reviews of documentation and sub-
jective interviews during which all candidates were presented with the
same questions and rated individually on their answers.1 Although
    1
   Holdcraft’s allegation that two of the scores given him by one of the
selection panelists in the first interview appear to have been changed has
no evidentiary support because, as the County notes in its brief, even
adding the two points to Holdcraft’s score still would have placed him
                    HOLDCRAFT v. COUNTY OF FAIRFAX                         3
both Holdcraft and Arndt, the candidate ultimately selected, were
qualified for the Program Manager position, the final tally of the
scores of the initial interview placed Arndt well above Holdcraft, who
never made it to the second interview round because his score was not
among the top three highest.2

   In addition, while Holdcraft complains he possessed superior quali-
fications, his perception of himself, without evidence to support it, is
not relevant. Smith v. Flax, 618 F.2d 1062, 1067 (4th Cir. 1980).
There was evidence that Arndt’s qualifications and prior work experi-
ence on a Wellness/Fitness Committee of the International Associa-
tion of Fire Fighters were directly and specifically related to the
Program Manager position, and more suited to the County’s attested
to desire to hire an individual with a strong background in health and
wellness. In a deposition, Holdcraft agreed that the selection panel
stressed the health and wellness aspect of the position during his
interview, and further admitted that Arndt’s credentials in this area
were stronger than his.

   We find that there is no evidence that the two raters in the second
and final interview were motivated by any desire other than to select
the candidate they felt was the best suited for the position. Gaines,
who made the final decision to appoint Arndt to the position, testified
that his choice of her was based on her technical background, her
prior work experience with the International Association of Fire-
fighters (specifically, her work in the Health and Wellness initiative),
the fact that she had a master’s degree and was published in the Jour-

fifth out of the seven candidates and he would not have advanced to the
second round of interviews. Nor is Holdcraft’s claim that the interview
scores were manipulated by some individuals on the panels supported by
evidence, given that all the raters testified unequivocally that they based
their scoring on the answers to the interview questions, and that they did
so independently of any other rater.
   2
     Holdcraft’s allegations that one of the raters manipulated the first
round of interview scores do nothing to advance his claims of age or gen-
der discrimination because that rater accorded another candidate, a male
over the age of forty, a higher score in the initial round of interviews than
that which he accorded Arndt.
4                  HOLDCRAFT v. COUNTY OF FAIRFAX
nal of American Medicine, and that her vision of her potential role as
Program Manager coincided with his. He testified that in his opinion,
Arndt’s responses to the interview questions demonstrated an ability
to think like a business manager while at the same time expressing an
affinity for firefighters and an understanding of their needs. There is
no evidence that Gaines ever met Holdcraft, or that he knew that
Holdcraft was within a protected group.

   We further note that Arndt scored the highest within each individ-
ual interview. If Arndt had not been selected, or had declined the
offer, the next three ranked individuals in line for the job before Hold-
craft all were males over the age of forty. Given the undisputed evi-
dence in this case, we agree with the district court that Holdcraft
clearly is unable to demonstrate that the County’s selection of Arndt
was pretext for discrimination or that the County’s failure to hire him
was motivated by age or gender discrimination.

   As the district court noted, courts do not sit as super personnel
departments second guessing an employer’s perceptions of an
employee’s qualifications. Smith v. University of N. Carolina, 632
F.2d 316, 345-46 (4th Cir. 1980). The law does not require an
employer to make, in the first instance, employment choices that are
wise, rational, or even well-considered, as long as they are nondis-
criminatory. Powell v. Syracuse Univ., 580 F.2d 1150, 1156-57 (2d
Cir. 1978). Because the County set forth legitimate, nondiscrimina-
tory reasons for hiring Arndt rather than Holdcraft, and because Hold-
craft failed to promulgate evidence on which a reasonable jury could
find the proffered reasons were a pretext for discrimination, we find
that the district court did not improvidently grant summary judgment
to the County on Holdcraft’s age or gender discrimination claims.
Accordingly, we affirm the district court’s order granting the Coun-
ty’s motion for summary judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED